    8:20-cr-00072-RFR-MDN Doc # 37 Filed: 09/11/20 Page 1 of 1 - Page ID # 71



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                          Plaintiff,                                              8:20CR72

         vs.
                                                                                  ORDER
 RUFUS E. DENNIS,

                          Defendant.


        This matter is before the Court on Defendant's MOTION TO CONTINUE TRIAL AND
PRETRIAL MOTIONS DEADLINES [36]. The Court notes that a jury trial as to this defendant is set for
September 28, 2020, before District Judge Robert F. Rossiter, Jr. For good cause shown, I find that the
motion should be granted. Defendant will be given an approximate thirty-day extension. Leave is given to
file pretrial motions on or before October 13, 2020. Accordingly,


        IT IS ORDERED:
        1. Defendant's MOTION TO CONTINUE TRIAL AND PRETRIAL MOTIONS DEADLINES
[36] is granted. Pretrial motions shall be filed on or before October 13, 2020.
        2. Defendant’s jury trial scheduled for September 28, 2020, is cancelled, and shall be rescheduled
upon the expiration of the October 13, 2020, pretrial motion filing deadline.
        3. The ends of justice have been served by granting such motion and outweigh the interests of the
public and the defendant in a speedy trial. The additional time arising as a result of the granting of the
motion, i.e., the time between today’s date, and October 13, 2020, shall be deemed excludable time in any
computation of time under the requirement of the Speedy Trial Act for the reason defendant's counsel
required additional time to adequately prepare the case, taking into consideration due diligence of
counsel, and the novelty and complexity of this case. The failure to grant additional time might result in a
miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


        Dated this 11th day of September, 2020.

                                                           BY THE COURT:

                                                           s/ Michael D. Nelson
                                                           United States Magistrate Judge
